Opinion by
Ekwall, J.
It appeared from the testimony that the paddings in question are made exclusively for export to the United States, the orders for such goods being placed for future delivery, and that prior to making entry the customs broker submitted the invoice to the Government examiner but was told that he had no information as to whether the invoice value was correct. The entry was therefore made on the basis of the invoice values which were the prices paid for the goods. It appeared that later the appraiser found a higher value for the goods, and that at the time of entry the question of the dutiable value of merchandise ordered for future delivery was in process of litigation, and that the test case was subsequently decided in favor of the Government. The appeal was abandoned in the instant case when the test case was decided. It appeared from the evidence that there was an honest difference of opinion as to the proper dutiable value and it was found that the entry was made in good faith and was without Intention to defraud the revenues of the United States, or to deceive the appriaser as to the value of the merchandise. The petition was therefore granted.